Exhibit 10.1

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of September 14, 2019
(the “Agreement Effective Date”), is by and among EP Energy LLC and Everest
Acquisition Finance Inc. (together, the “Issuers”), the Subsidiary Guarantors
(together with the Issuers, the “Obligors”) and the undersigned beneficial
holders and/or investment advisors or managers of discretionary accounts for
such beneficial holders (together with any party that executes a Forbearance
Joinder Agreement (the form of which is attached hereto as Exhibit A) after the
date hereof, (the “Supporting Holders”) of the Issuers’ 8.00% Senior Secured
Notes due 2025 (the “Notes”).

 

WHEREAS, the Issuers, the Subsidiary Guarantors and Wilmington Trust, National
Association, as Trustee and Notes Collateral Agent (in either or both such
capacities, the “Trustee”), are parties to (1) that certain Indenture, dated as
of February 6, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Indenture”) under which the Notes were issued; (2) that
certain Collateral Agreement, dated as of February 6, 2017 and (3) that certain
Pledge Agreement, dated as of February 6, 2017  and any related documents and
instruments that serve to grant and provide collateral to the Trustee (as
amended, restated, supplemented or otherwise modified from time to time, and
collectively, the “Security Documents” and, together with the Indenture, the
“Notes Documents”);

 

WHEREAS, the current principal amount outstanding of such Notes is
$1,000,000,000 and interest payments on the Notes are due semiannually, on
February 15 and August 15;

 

WHEREAS, an interest payment on the Notes in the amount of $40,000,000 was due
on August 15, 2019 (the “August 2019 Interest Payment”), and the Issuers did not
make such payment (the “Specified Default”);

 

WHEREAS, at such time as the Issuers’ nonpayment on the August 2019 Interest
Payment will have continued for a period of thirty (30) days, the same will
become an Event of Default pursuant to Section 6.01(a) of the Indenture;

 

WHEREAS, the Issuers are exploring a potential restructuring or recapitalization
transaction (a “Potential Transaction”); and

 

WHEREAS, to facilitate discussions in respect of a Potential Transaction, the
Obligors have requested that each of the Supporting Holders agree to temporarily
forbear in the exercise of their right to accelerate the maturity of the Notes,
declare all amounts under the Notes and the Indenture immediately due and
payable, and exercise any other rights and remedies available under the
Indenture (collectively, the “Rights and Remedies”) solely to the extent arising
from the occurrence and continuation of the Specified Default, subject to the
terms and conditions of this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION I. ACKNOWLEDGMENTS

 

1.01 Each of the Obligors hereby acknowledges and agrees, upon execution and
delivery of this Agreement, subject to the terms set forth herein, that:

 

(a) The recital of facts set forth in this Agreement is true and correct in all
material respects;

 

--------------------------------------------------------------------------------



 

(b) The amount owed by the Obligors under the Notes is (x) $1,000,000,000 of
principal and (y) $40,000,000 in respect of the August 2019 Interest Payment,
together with all interest accrued since August 15, 2019. Such amounts, together
with all other outstanding Obligations, including interest, fees, expenses and
other charges are validly owing and, solely with respect to such amounts and any
other outstanding Obligations owing to Supporting Holders that are not
Affiliated Parties, are not subject to any right of offset, deduction, claim, or
counterclaim in favor of any Obligor;

 

(c) The Specified Default (i) has occurred and is continuing, (ii) will
constitute an Event of Default under the Indenture without the need for any
notice to the Obligors, and (iii) has not been cured by the Obligors, and as a
consequence thereof, and subject to and but for the terms of this Agreement upon
becoming an Event of Default, the Holders and the Trustee are free to exercise
the Rights and Remedies in accordance with the terms of the Notes Documents;

 

(d) Each Obligor hereby ratifies and affirms the Notes Documents and the
Obligations owing thereunder and acknowledges that the Notes Documents are and,
after giving effect to this Agreement, shall remain unchanged and in full force
and effect. Each Obligor agrees that the Notes Documents constitute valid and
binding obligations and agreements of each of the Obligors enforceable against
each Obligor in accordance with their respective terms;

 

(e) Subject to the terms of this Agreement, the Supporting Holders have not
waived, released or compromised, and do not hereby waive, release or compromise,
any events, occurrences, acts, or omissions that may constitute or give rise to
any defaults or Events of Default, including, without limitation, the Specified
Default, that existed or may have existed, or may presently exist, or may arise
in the future, nor does any Supporting Holder waive any Rights and Remedies,
including, without limitation, the right to direct the Collateral Agent (as
defined in the Security Documents) to foreclose on any property pledged as
Collateral (as defined in the Security Documents) under the Notes Documents;

 

(f) The execution and delivery of this Agreement shall not, except as otherwise
set forth herein: (i) constitute an extension, modification, or waiver of any
aspect of the Indenture; (ii) extend the maturity of the Notes or the due date
of any payment of any amount(s) due thereunder or payable in connection
therewith; (iii) give rise to any obligation on the part of the Supporting
Holders to extend, modify or waive any term or condition of the Notes;
(iv) establish any course of dealing with respect to the Notes; or (v) give rise
to any defenses or counterclaims to the right of the Supporting Holders to
compel payment of the Notes or any amounts(s) due thereunder or payable in
connection therewith or otherwise enforce their rights and remedies set forth in
the Notes Documents;

 

(g) Except as expressly provided herein, the Supporting Holders’ agreement to
forbear in the exercise of their Rights and Remedies solely as to the Specified
Default, and to perform as provided herein, in each case to the extent permitted
by the Indenture, shall not invalidate, impair, negate or otherwise affect the
Trustee’s or Supporting Holders’ ability to exercise their Rights and Remedies
under the Notes Documents or otherwise; and

 

(h) Any capitalized terms not defined in this Agreement have the meanings given
to them in the Indenture.

 

SECTION II.  FORBEARANCE

 

2.01 Forbearance. In consideration of, and in reliance upon the representations,
warranties, agreements and covenants of the Obligors set forth herein, subject
to the satisfaction of each of the

 

2

--------------------------------------------------------------------------------



 

conditions precedent to the effectiveness of this Agreement, from the Agreement
Effective Date until the Termination Date (as defined below), each Supporting
Holder (severally and not jointly) hereby agrees that during the Forbearance
Period (as defined below) it will, only in this specific instance, forbear from
exercising any of the Rights and Remedies under the Notes Documents or
applicable law solely with respect to the Specified Default (the “Forbearance”).
For the avoidance of doubt, during the Forbearance Period only, each Supporting
Holder agrees that it (individually or collectively) will not deliver any notice
or instruction to the Trustee directing the Trustee to exercise any of the
Rights and Remedies with respect to the Specified Default.

 

2.02 Trustee Action. In the event that the Trustee takes any action to declare
all of the Notes immediately due and payable pursuant to Section 6.02 of the
Indenture during the Forbearance Period solely due to the Specified Default,
each Supporting Holder (other than any Supporting Holder that is an Affiliate of
the Issuers) agrees to rescind and cancel such acceleration to the fullest
extent permitted under the Indenture.

 

2.03 Limitation on Transfers of Notes. During the Forbearance Period, each of
the Supporting Holders hereby agrees not to sell, assign, pledge, lend,
hypothecate, transfer or otherwise dispose of (each, a “Transfer”) any ownership
(including beneficial ownership) of Notes (or any rights in respect thereof,
including but not limited to the right to vote) held by such Supporting Holder
as of the date hereof except to a party who (i) is already a Supporting Holder
party to this Agreement, (ii) as of the date hereof, was, and as of the date of
transfer, continues to be an entity that controls, is controlled by or is under
common control with the transferor or for which such Supporting Holder acts as
investment manager, advisor or subadvisor, provided, however, that such entity
shall automatically be subject to the terms of this Agreement and deemed a party
hereto, or (iii) prior to or contemporaneously with such Transfer, agrees in
writing with the transferor to be bound by all of the terms of this Agreement
with respect to the relevant Notes being transferred to such purchaser (and with
respect to any and all Notes it already may hold prior to such Transfer) by
executing a Forbearance Joinder Agreement substantially in the form of Exhibit A
hereto, and delivering an executed copy thereof, within three (3) business days
of closing of such Transfer, to counsel to the Issuers. Any Transfer made in
violation of this Section 2.03 shall be void ab initio, and the Issuers shall
have the right to enforce the voiding of any such Transfer. This Agreement shall
in no way be construed to preclude any Supporting Holder from acquiring
additional Notes to the extent permitted by applicable law. However, such
Supporting Holder shall, automatically and without further action, remain
subject to this Agreement with respect to any Notes so acquired.

 

2.04 Forbearance Period. The Forbearance shall commence on the Agreement
Effective Date and continue until the earlier of (a) September 22, 2019 at 11:59
p.m. New York City time (or such later date that all of the Supporting Holders
agree in writing) and (b) the date on which any Event of Termination (as defined
below) shall have occurred (the earlier of (a) and (b), the “Termination Date”
and the period commencing on the Agreement Effective Date and ending on the
Termination Date, the “Forbearance Period”). From and after the Termination
Date, the Forbearance shall immediately and automatically terminate and have no
further force or effect, and each of the Supporting Holders shall be released
from any and all obligations and agreements under this Agreement and shall be
entitled to exercise any of the Rights and Remedies as if the forbearance under
this Agreement had never existed, and all of the Rights and Remedies under the
Notes Documents and in law and in equity shall be available without restriction
or modification.

 

2.05 Limited Forbearance. The Forbearance is limited in nature and nothing
contained herein is intended, or shall be deemed or construed (i) to impair the
ability of the Supporting Holders or the Trustee to exercise any of the Rights
and Remedies during the Forbearance Period for Defaults or Events of Default
other than the Specified Default, (ii) to constitute a waiver of the Specified
Default or any future Defaults

 

3

--------------------------------------------------------------------------------



 

or Events of Default or compliance with any term or provision of the Notes
Documents or applicable law, other than as expressly set forth in this Section 2
or (iii) to establish a custom or course of dealing between the Obligors, on the
one hand, and any Supporting Holder, on the other hand.

 

2.06 Further Acknowledgements

 

(a)                                 The Obligors understand and accept the
temporary nature of the Forbearance provided hereby and that the Supporting
Holders have given no assurances that they will extend such Forbearance or
provide further waivers or amendments to the Indenture or any other Notes
Document.

 

(b)                                 Nothing in this Agreement constitutes a
legal obligation to participate in any Potential Transaction or to execute any
related documents and no such legal obligation shall arise except pursuant to
mutually agreeable executed definitive documentation.

 

SECTION III.  EVENTS OF TERMINATION.

 

3.01 Events of Termination. The Forbearance Period shall automatically terminate
if any of the following events shall occur (each, an “Event of Termination”):

 

(a) the failure of any Obligor to comply with any term, condition or covenant
set forth in this Agreement, including, without limitation, the covenants in
Section IV of this Agreement;

 

(b) other than the Specified Default and any potential Default or Event of
Default resulting from the non-payment of interest due on September 1, 2019 with
respect to the Issuers’ 7.750% Senior Notes due 2022, there occurs any Default
or Event of Default that is not cured within any applicable grace period;

 

(c) a case under title 11 of the United States Code or any similar
reorganization, liquidation, insolvency, or receivership proceeding under
applicable law is commenced by any Obligor;

 

(d) the Issuers notify any Supporting Holder or its representatives in writing
that it has terminated discussions regarding a Potential Transaction;

 

(e) the Issuers cure the Specified Default by making the August 2019 Interest
Payment and pay any default interest or late penalties, and no other Default or
Event of Default has occurred and remains uncured at the time the Issuers cure
such Specified Default; or

 

(f) that certain Forbearance Agreement, dated as of the date hereof, between the
Obligors, the RBL Agent, and lenders constituting the Majority Lenders under and
as defined in that certain Credit Agreement, dated as of May 24, 2012 (as
amended, restated, amended and restated, modified or supplemented from time to
time, the “RBL Credit Agreement”), among EPE Holdings LLC, EP Energy LLC, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent (in such capacities, the “RBL Agent”), shall terminate or
otherwise cease to be in full force and effect, or shall be amended or otherwise
modified (other than any amendment or modification to extend the termination
date thereof or waive compliance by any Obligor with any covenant thereunder).

 

SECTION IV.  OTHER AGREEMENTS

 

4.01 Accrued Interest. The Obligors agree that during the Forbearance Period,
interest on all outstanding Obligations, including the unpaid principal amount
of the Notes and the August 2019 Interest

 

4

--------------------------------------------------------------------------------



 

Payment, shall continue to accrue in accordance with the terms of the Indenture.

 

4.02 Retention of Professionals; Expenses.

 

(a) No later than three Business Days after the Agreement Effective Date, the
Issuers shall pay all unpaid, invoiced, reasonable and documented fees and
expenses of Milbank LLP (“Milbank”) and Paul, Weiss, Rifkind, Wharton & Garrison
LLP (“Paul, Weiss”), counsel to the Supporting Holders, incurred through the
Agreement Effective Date; thereafter the Issuers shall pay the reasonable and
documented fees and expenses of Milbank and Paul, Weiss in accordance with the
respective engagement letters executed with Milbank and Paul, Weiss.

 

(b) No later than three Business Days after the Agreement Effective Date, the
Issuers shall pay all unpaid, invoiced, reasonable and documented monthly fees
and out-of-pocket expenses of Moelis & Company (“Moelis”) and Houlihan
Lokey, Inc. (“Houlihan”, and together with Moelis, Paul, Weiss and Milbank, the
“Advisors”), financial advisors to the Supporting Holders, incurred through the
Agreement Effective Date; thereafter the Issuer shall pay the reasonable and
documented fees and expenses of Moelis and Houlihan in accordance with the
respective engagement letters, if any, with Moelis and Houlihan; provided, that
this Agreement does not and shall not be deemed to expressly or implicitly
require the Obligors (i) to enter into or be bound by any engagement letter with
Moelis or Houlihan; (ii) to be subject to any “fee tail” or indemnity
obligations to Moelis or Houlihan; or (iii) to be liable for any “success fee,”
“restructuring fee,” “transaction fee,” or similar contingency fee of Moelis or
Houlihan.

 

4.03 Ordinary Course Operation of the Businesses. During the Forbearance Period,
each of the Obligors shall operate their businesses in the ordinary course of
business and shall only make payments in the ordinary course of business.

 

4.04 Release. Each Obligor (for itself and its Subsidiaries and controlled
Affiliates and the successors, assigns, heirs and representatives of each
Obligor) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge each
Supporting Holder (other than any Supporting Holder that is an Affiliated
Party), together with its Affiliates, directors, officers, employees, attorneys,
financial advisors and consultants (each solely in its capacity as such)  (each
a “Released Party”, and collectively, the “Released Parties”), from any and all
debts, claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, in each case, on
or prior to the date hereof directly arising out of, connected with or related
to this Agreement, the Indenture or any other Notes Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Supporting
Holder (other than any Supporting Holder that is an Affiliated Party) contained
herein or therein. Each Obligor represents and warrants that it has no knowledge
of any claim by any Releasor against any Released Party or of any facts or acts
or omissions of any Released Party which on the date hereof would be the basis
of a claim, in each case directly arising out of, connected with or related to
this Agreement, the Indenture or any other Notes Document or the agreements of
any Supporting Holder (other than a Supporting Holder that is an Affiliated
Party), by any Releasor against any Released Party which would not be released
hereby.

 

“Affiliated Party” shall mean (i) any Affiliate of the Obligors or any direct or
indirect parent company of the Obligors, (ii) any director, officer, agent or
employee of any such Affiliate and (iii) any entity or person for which any such
Affiliate acts as investment advisor or manager of discretionary accounts.

 

5

--------------------------------------------------------------------------------



 

4.05 Tolling. During the Forbearance Period, the Obligors hereby agree to toll
and suspend the running of the applicable statutes of limitations, laches, or
other doctrines relating to the passage of time with respect to any and all
debts, claims, allegations, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Supporting Holder (or group thereof) has
heretofore had or now or hereafter can, shall or may have against any of the
Obligors, respective Affiliates (other than any Supporting Holder that is an
Affiliated Party), and each of the directors, officers, members, employees,
agents, attorneys, financial advisors and consultants of each of the foregoing.

 

4.06 Forbearance Fees.  The Obligors agree that they shall not, directly or
indirectly, pay or cause to be paid any consideration, whether by fee or
otherwise (including incurring any liability or obligation, or increase in
margin or interest rate or other provisions with similar consequence, in each
case, other than as required by the terms of the RBL Credit Agreement as in
effect on the Agreement Effective Date), to any Lender (as defined in the RBL
Credit Agreement) for, or as an inducement to, any forbearance, consent, waiver,
or amendment, in each case without the consent of all of the Supporting Holders.

 

4.07 Notices. The Issuers hereby agree to notify the Supporting Holders
reasonably promptly in writing (which may be done by email to both Milbank and
Paul, Weiss) of (a) any failure by any of the Obligors to comply with their
obligations set forth in this Agreement, (b) the occurrence of any Event of
Termination, or (c) service of a complaint upon an Obligor by a person
commencing a material action against such Obligor. All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by e-mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given when delivered by hand, or when sent by
e-mail or facsimile transmission, answer back received, or on the first business
day after delivery to any overnight delivery service, freight prepaid, or three
(3) business days after being sent by certified or registered mail, return
receipt requested, postage prepaid, and addressed as follows, or to such other
address as may be hereafter notified by the respective parties hereto:

 

If to any Supporting Holder, then to:

The address of such Directing Holder as set forth on the signature page of this
Agreement

 

 

 

with a copy to:

 

 

 

Milbank LLP

 

2029 Century Park East, 33rd Floor

 

Los Angeles, CA 90067

 

Attention:

Gerard Uzzi, Esq.

 

 

Casey Fleck, Esq.

 

 

Brett Goldblatt, Esq.

 

Email:

GUzzi@milbank.com

 

 

CFleck@milbank.com BGoldblatt@milbank.com

 

 

 

 

and

 

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

Attention:

Jeffrey D. Saferstein

 

 

Jacob A. Adlerstein

 

Email:

jsaferstein@paulweiss.com

 

 

jadlerstein@paulweiss.com

 

6

--------------------------------------------------------------------------------



 

SECTION V.  REPRESENTATIONS AND WARRANTIES

 

In consideration of the foregoing agreements, the Obligors jointly and severally
hereby represent and warrant to each Supporting Holder, and each Supporting
Holder severally but not jointly hereby represents and warrants to the Obligors,
as follows:

 

5.01 Such party is duly organized, validly existing and is not in violation in
any respect of any term of its charter, bylaws or other constitutive documents,
and the execution, delivery and performance of this Agreement are within such
party’s power and have been duly authorized by all necessary action.

 

5.02 This Agreement constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or law).

 

5.03 No consent or authorization of, filing with, notice to or other act by or
in respect of, any governmental or regulatory authority or any other person is
required in connection with such party’s entry into, and performance of, this
Agreement, except for consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect or which are immaterial
in nature; and the entry into and performance of this Agreement by such party
does and will not conflict with, or result in the default under, any material
agreement or document of such party, its constituent documents or any applicable
law, regulation or court order, consent or ruling.

 

5.04 Each Supporting Holder represents and warrants that, as of the date hereof,
it beneficially holds, or advises or manages for a beneficial holder, the
aggregate principal amount of Notes set forth on the signature page attached
hereto, and to that extent it advises or acts as a manager for any beneficial
holder, it has the authority to enter into this Agreement on behalf of such
beneficial holder and that this Agreement is a valid and legally binding
agreement, enforceable against that holder and such party.

 

5.05 Each of the Obligors represents and warrants that, as of the date hereof,
no Default or Event of Default has occurred and is continuing or is expected to
occur during the Forbearance Period other than the Specified Default or as has
been made public and filed on Form 8-K with the Securities and Exchange
Commission.

 

5.06  The parties to this Agreement acknowledge that nothing in this Agreement,
including the presentation of drafts from one party to another, constitutes the
making of an offer to sell or the solicitation of an offer to buy securities or
loans of any kind or the solicitation of a consent or waiver of any rights under
any of the Notes Documents and the entry into this Agreement shall not
constitute, directly or indirectly, an incurrence, a refinancing, an extension
or a modification in any way of any debt or a recapitalization or restructuring
in any way of the obligations of the Obligors.

 

5.07 The Supporting Holders have not made any assurances concerning (a) the
manner in which or whether the Specified Default may be resolved or (b) any
additional forbearance, waiver, restructuring or other accommodations.

 

7

--------------------------------------------------------------------------------



 

SECTION VI.  RATIFICATION OF EXISTING AGREEMENTS

 

6.01 The Obligors and the Supporting Holders hereby acknowledge and agree that,
(a) the relationships between the Obligors and the Supporting Holders are
governed by the Notes Documents, this Agreement and other agreements that may be
executed by the Obligors and the Supporting Holders from time to time, (b) no
fiduciary duty or special relationship is or will be created by any discussions
regarding any possible amendment, waiver or forbearance, (c) the rights and
obligations of the Supporting Holders under this Agreement are several and not
joint and no Supporting Holder shall be liable or responsible for obligations of
any other Supporting Holder, (d) no Supporting Holder has made to any Obligor,
and no Obligor has made to any Supporting Holder, any promise, commitment or
representation of any kind or character with respect to any forbearance or other
matter as of the date of this Agreement other than as set forth in this
Agreement, (e) this Agreement has no effect or bearing on any rights or remedies
the Supporting Holders may have available under the Notes Documents other than
as explicitly provided for herein, (f) no person has any obligation to engage in
discussions with any other person after the date hereof regarding any further
forbearance and (g) no Supporting Holder and no Obligor has any obligation under
any circumstances to amend, waive, supplement or otherwise modify the terms of
the Notes Documents, offer any discounted payoff of the Notes, refinance or
exchange the Notes, vote or refrain from voting or otherwise acting with respect
to its Notes, extend the forbearance period, grant any other forbearance, agree
to any amendment, supplement, waiver or other modification or any Potential
Transaction, enter into any definitive documentation in connection with a
Potential Transaction, or extend any other accommodation, financial or
otherwise, to any Obligor or any of its Affiliates.

 

SECTION VII.  MISCELLANEOUS

 

7.01 More Favorable Agreements. If the Issuers have entered into or at any time
on or after the date hereof enter into a forbearance or similar agreement with
respect to the Notes with any other holder of the Notes that is not a Supporting
Holder or with respect to the Issuers’ 7.750% Senior Notes due 2022 that
contains terms more favorable to the noteholders party thereto than those
contained in this Agreement (each such agreement, a “More Favorable Agreement”),
such terms of such More Favorable Agreement shall automatically be incorporated
herein unless all of the Supporting Holders, in their sole discretion, elect not
to include any such terms. The Issuers shall (a) promptly notify the Supporting
Holders of its entry into a More Favorable Agreement and (b) promptly provide a
copy, with customary redactions, of such More Favorable Agreement to the
Supporting Holders.

 

7.02 Counterparts. This Agreement may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument. Any counterpart delivered by facsimile or by other
electronic method of transmission shall be deemed an original signature thereto.

 

7.03 Interpretive Matters.

 

(a) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, and the term “including” is not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this

 

8

--------------------------------------------------------------------------------



 

Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection and clause references herein are to this Agreement unless
otherwise specified.

 

(b) The term “person” as used in this Agreement shall be broadly interpreted to
include, without limitation, any individual, corporation, company, partnership
or other entity.

 

7.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without application of any
choice of law provisions that would require the application of the law of
another jurisdiction. Each party hereto hereby irrevocably and unconditionally
consents to submit to the non-exclusive jurisdiction of the federal and state
courts in the Borough of Manhattan, City of New York for any action, suit, or
proceeding arising out of or relating to this Agreement and the transactions
contemplated by this Agreement. Each party hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit,
or proceeding arising out of this Agreement in any such court and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit, or proceeding brought in any such court
has been brought in an inconvenient forum.

 

7.05 Successors and Assigns. This Agreement shall be binding upon each of the
Issuers, the Subsidiary Guarantors, the Supporting Holders and their respective
successors and assigns, and shall inure to the benefit of each such person and
their permitted successors and assigns.

 

7.06 Additional Parties. Without in any way limiting the provisions hereof,
additional holders or beneficial owners of Notes may elect to become parties to
this Agreement by executing and delivering to the Issuers a Forbearance Joinder
Agreement substantially in the form of Exhibit A hereto. Such additional holder
or beneficial owner of Notes shall become a Supporting Holder under this
Agreement in accordance with the terms of this Agreement.

 

7.07 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

7.08 Integration. This Agreement and any agreements referred to herein contain
the entire understanding of the parties hereto with regard to the subject matter
contained herein. Except as otherwise provided herein, this Agreement supersedes
all prior or contemporaneous negotiations, promises, covenants, agreements and
representations of every nature whatsoever with respect to the matters referred
to in this Agreement, all of which have become merged and finally integrated
into this Agreement. Each of the parties hereto understands that in the event of
any subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Agreement, no party shall be entitled to offer
or introduce into evidence any oral promises or oral agreements between the
parties relating to the subject matter of this Agreement not included or
referred to herein and not reflected by a writing included or referred to
herein.

 

7.09 Jury Trial Waiver. The Issuers, the Subsidiary Guarantors and the
Supporting Holders, by acceptance of this Agreement, mutually hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury in respect of
any litigation based herein, arising out of, under or in connection with this
Agreement and the Notes Documents or any other documents contemplated to be
executed in connection herewith, or any course of conduct, course of dealings,
statements (whether verbal or written) or actions of any party, including,
without limitation, any course of conduct, course of dealings, statements or
actions of any Supporting Holder relating to the administration of the Notes or
enforcement of the Notes Documents arising out of tort, strict liability,
contract or any other law, and agree that no party will seek to consolidate any
such action with any other action in which a jury trial cannot be or has not
been waived.

 

9

--------------------------------------------------------------------------------



 

7.10 Amendment. This Agreement may only be amended or modified in writing by the
Issuers, the Subsidiary Guarantors and each Supporting Holder.

 

7.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable, in each
case, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon any such determination of invalidity, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

EP ENERGY LLC

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name: Kyle A. McCuen

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name: Kyle A. McCuen

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY GLOBAL LLC

 

EP ENERGY E&P COMPANY, L.P.

 

EP ENERGY MANAGEMENT, L.L.C.

 

EP ENERGY RESALE COMPANY, L.L.C.

 

as Subsidiary Guarantors

 

 

 

 

By: 

/s/ Kyle A. McCuen

 

 

Name: Kyle A. McCuen

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------



 

 

SUPPORTING HOLDERS

 

 

 

ELLIOTT ASSOCIATES, L.P.

 

 

 

 

By:

Elliott Capital Advisors, L.P., as general partner

 

 

 

 

By:

Braxton Associates, Inc., as general partner

 

 

 

 

By:

/s/ Elliot Greenberg

 

 

Elliot Greenberg, Vice President

 

 

 

Principal Amount of Notes held:

 

 

 

ELLIOTT INTERNATIONAL, L.P.

 

 

 

 

By:

Hambledon, Inc., as General Partner

 

 

 

 

By:

Elliott, International Capital Advisors Inc., as attorney-in-fact

 

 

 

 

By:

/s/ Elliot Greenberg

 

 

Elliot Greenberg, Vice President

 

 

 

Principal Amount of Notes held:

 

--------------------------------------------------------------------------------



 

 

THETA I, LLC

 

 

 

 

By:

Apollo Investment Fund VII, L.P., its sole member

 

 

 

 

By:

Apollo Advisors VII, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management VII, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

 

 

THETA II, LLC

 

 

 

 

By:   Apollo Overseas Partners (Delaware 892) VII, L.P., its sole member

 

 

 

 

By:

Apollo Advisors VII, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management VII, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

 

 

THETA III, LLC

 

 

 

 

By:   Apollo Overseas Partners (Delaware) VII, L.P., its sole member

 

 

 

 

By:

Apollo Advisors VII, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management VII, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

THETA IV, LLC

 

 

 

 

By:

Apollo Overseas Partners VII, L.P., its sole member

 

 

 

 

By:

Apollo Advisors VII, L.P., its managing general partner

 

 

 

 

By:

Apollo Capital Management VII, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

 

 

THETA V, LLC

 

 

 

 

By:

Apollo Investment Fund (PB) VII, L.P., its sole member

 

 

 

 

By:

Apollo Advisors VII, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management VII, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

 

 

THETA NR, LLC

 

 

 

 

By:

Apollo Natural Resources Partners, L.P., its sole member

 

 

 

 

By:

Apollo ANRP Advisors, L.P., its general partner

 

 

 

 

By:   Apollo ANRP Capital Management, LLC, its general partner

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President

 

 

 

Principal Amount of Notes held:

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF FORBEARANCE JOINDER AGREEMENT

 

[·], 2019

 

EP Energy, Inc.
[           ]
Attention: [           ]

RE: Forbearance Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Forbearance Agreement dated as of September [·], 2019
entered into between the Issuers, the Subsidiary Guarantors, and the Supporting
Holders party thereto (such Forbearance Agreement, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Forbearance Joinder Agreement, being the
“Forbearance Agreement”). Any capitalized terms not defined in this Forbearance
Joinder Agreement have the meanings given to them in the Forbearance Agreement.

 

SECTION I.  Joining Obligations Under the Forbearance Agreement. The undersigned
(the “Joining Noteholder”) hereby agrees, as of the date first above written, to
join and to be bound as a Supporting Holder by all of the terms and conditions
of the Forbearance Agreement, to the same extent as each of the other Supporting
Holders thereunder. The undersigned further agrees, as of the date first above
written, that each reference in the Forbearance Agreement to a “Supporting
Holder” shall also mean and be a reference to the undersigned, including the
making of each representation and warranty set forth in Section 5 of the
Forbearance Agreement.

 

SECTION II.  Execution and Delivery. Delivery of an executed counterpart of a
signature page to this Forbearance Joinder Agreement by telecopier or in .PDF or
similar format by email shall be effective as delivery of an original executed
counterpart of this Forbearance Joinder Agreement. For the avoidance of doubt,
the Obligors do not need to separately execute this Forbearance Joinder
Agreement but are nevertheless bound by the terms of the Forbearance Agreement
with respect to the Joining Noteholder as if such Joining Noteholder were a
party to the Forbearance Agreement.

 

SECTION III.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The
parties hereto hereby agree that Sections 7.04 and 7.09 of the Forbearance
Agreement shall apply to this Forbearance Joinder Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

Very truly yours,

 

[·]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Noteholder’s principal amount of Notes: $                   

 

[Signature Page to Joinder Forbearance Agreement]

 

--------------------------------------------------------------------------------